Citation Nr: 1031333	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  00-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1977.  He died in December 1998.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In December 2005, the Board denied the claims.

The appellant appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In March 2008, the Court vacated 
the Board's decision, and remanded the case for further 
proceedings consistent with the Court's decision.  In June 2009, 
the Board remanded the claims for further development.


FINDINGS OF FACT

1. The Veteran died in December 1998.  The death certificate 
shows that he died due to metastatic squamous cell carcinoma of 
the tongue.  Pneumonia was listed as a significant condition 
contributing to death, but not resulting in the underlying cause.  

2.  An autopsy was performed in December 1998 revealed that the 
Veteran had a progressive squamous cell carcinoma arising in the 
tongue.  The immediate cause of death was secondary to bilateral 
pneumonia with pulmonary abscesses that complicated postoperative 
and radiation therapy for squamous cell carcinoma that originated 
in the tongue.  

3.  At the time of the Veteran's death, service connection was in 
effect for hypertensive cardiovascular disease, evaluated as 10 
percent disabling; diabetes mellitus, evaluated as 10 percent 
disabling; and for a left ear hearing loss , evaluated as 
noncompensable.  The combined evaluation was 20 percent.

4.  The Veteran's hypertensive cardiovascular disease, diabetes 
mellitus, and left ear hearing loss  did not cause his death, 
contribute substantially or materially to his death, combine to 
cause his death, aid or lend assistance to the production of his 
death, or rendered him less capable of resisting the effects of 
other diseases.

5.  The preponderance of competent and credible evidence shows 
that the Veteran's fatal cancer originated in the tongue and not 
in the larynx.

6.  The preponderance of competent and credible evidence shows 
that there is no nexus between the post-service diagnosis of 
tongue cancer and service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2009).

2.  The requirements for eligibility for dependents' educational 
benefits under Chapter 35, Title 38, United States Code, have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2009).

  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the appellant in July 2002, January 2005, and September, 
November, and December 2009 of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The claims were 
most recently readjudicated in a May 2010 supplemental statements 
of the case.  Thus, any timing error as to VCAA notice was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In the September 2009 correspondence, the RO informed the 
appellant of the disorders for which the Veteran was service-
connected at the time of his death; an explanation of the 
evidence and information required to substantiate a claim for 
dependency and indemnity compensation based on a previously 
service-connected condition; and an explanation of the evidence 
and information required to substantiate a dependency and 
indemnity compensation claim based on a condition not yet service 
connected.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including service treatment records and private treatment 
records.  Pursuant to the June 2009 remand, the RO obtained 
treatment records from Dr. B. Bunn.  The RO attempted to obtain 
records from Dr. D. Kim, but those records had been destroyed.  
Dr. Kim noted that the Champlain Valley Physicians Hospital 
Medical Center would have the surgical records, which had already 
been associated with the Veteran's claims file.  In September 
2009, the appellant authorized the release of records from the 
Champlain Valley Physicians Hospital Medical Center.  
Notwithstanding that authorization, the appellant in December 
1998 had already submitted records from that facility.  The 
appellant has not argued that there are any outstanding records 
from that facility that will show that the Veteran's cancer 
originated in the larynx or that his cancer is otherwise related 
to exposure to service to include any herbicide exposure.  Thus, 
there is no further duty to assist with regard to records from 
that facility.  Finally, the RO obtained a VA medical opinion in 
May 2010 on the nature of the Veteran's cancer.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Entitlement to service connection for the cause of the 
Veteran's death.

Governing Law and Regulation

In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to 
constitute the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  38 
C.F.R. § 3.312(b).  In order to constitute the contributory cause 
of death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating effects 
of the service-connected disability rendered the veteran less 
capable of resisting the effects of other diseases.  38 C.F.R. § 
3.312(c)(2).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list includes respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  The list of diseases does 
not include tongue cancer.  38 C.F.R. § 3.309(e).  

Finally, even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that the Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the Veteran 
was exposed to Agent Orange in service.  At the time of his 
death, service connection was in effect for hypertensive 
cardiovascular disease, diabetes mellitus, and a left ear hearing 
loss.

The Board has reviewed all private medical records, the May 2010 
VA medical opinion, and the Veteran's death certificate.  These 
records do not indicate that the hypertensive cardiovascular 
disease, diabetes mellitus, or a left ear hearing loss was the 
principal cause of death.  Instead, the death certificate shows 
that he died due to metastatic squamous cell carcinoma of the 
tongue.  Pneumonia was listed as a significant condition 
contributing to death, but not resulting in the underlying cause.  
There is no competent evidence to support any suggestion that 
hypertensive cardiovascular disease, diabetes mellitus, or a left 
ear hearing loss contributed substantially or materially to the 
cause of death, that any of these disorders combined to cause 
death, that any of these disorders aided or lent assistance to 
the production of death, or that any of these disorders rendered 
the Veteran less capable of resisting the effects of other 
diseases.  No causal link is shown in the record between the 
Veteran's hypertensive cardiovascular disease, diabetes mellitus, 
or a left ear hearing loss , and his cancer or pneumonia.  

In the medical records leading up to his death there are no 
complaints of symptoms associated with hypertensive 
cardiovascular disease, diabetes mellitus, or a left ear hearing 
loss.  Further, there is no evidence that any of these disorders 
exacerbated the Veteran's cancer or pneumonia.  Hence, 
entitlement to compensation based on these service-connected 
disabilities cannot be granted.

Turning to whether the Veteran's cancer of the tongue was a 
respiratory cancer, specifically cancer of the larynx, the Board 
has reviewed all service treatment records, private treatment 
records, and a  May 2010 VA medical opinion.  The only favorable 
medical evidence is the October 1998 statement of Dr. Bunn, who 
indicated that the Veteran had laryngeal carcinoma, which 
"[r]eportedly this was to the base of the tongue and the 
larynx."  Significantly, the overwhelming majority of private 
treatment records reflect that the cancer originated in the 
tongue and not in the larynx.  See, e.g., the December 1998 
autopsy report.  The May 2010 VA medical opinion also contains an 
unfavorable medical nexus opinion.

While the Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it additional weight.  
See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The Federal Circuit has declined to adopt a "treating physician 
rule," which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the 
failure of the physician to provide a basis for his opinion goes 
to the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Court has held that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).   A medical opinion may not, however, be 
discounted solely because the doctor did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Hence, the question is whether the doctor was informed of all 
relevant facts in rendering a medical opinion.  Id.  

With respect to the statement of Dr. Bunn, this doctor did not 
identify the source of his information that the cancer was at the 
base of the tongue and the larynx.  Therefore, he did not provide 
an adequate basis for his diagnosis of laryngeal carcinoma, and 
his opinion is found to be of minimal probative value.  Cf. 
Swann v. Brown, 5 Vet.App. 229, 233 (1993) (an opinion regarding 
the etiology of a disease must be based on a thorough review of 
the record).

The VA pathologist who prepared the May 2010 medical opinion 
reviewed all private treatment records and opined that it was not 
at least as likely as not that the Veteran suffered from 
laryngeal cancer at any time following his service retirement in 
1977.  The pathologist noted that various doctors other than Dr. 
Bunn understood that the cancer was initially found in the tongue 
alone, with later metastasis.  The pathologist stated that Dr. 
Kim had direct visualization of the larynx on February 18, 1998, 
and found the areas below the oropharynx clear.  The pathologist 
indicated that pathologic specimens of the original excisional 
biopsies revealed squamous cell carcinoma extending to the 
skeletal muscles and that computed tomography (CT) scans revealed 
involvement of the tongue.  There was no report of laryngeal 
involvement.  The pathologist added that there was no mention of 
laryngeal involvement on May 28, 1998, at the time of the right 
radical neck dissection, or on June 23, 1998, at the time of the 
left radical neck dissection.  

The pathologist opined that Dr. Kim's February 1998 finding that 
an "ulcerative lesion in the posterior-lateral portion of the 
tongue meets with the anterior tonsillar pillar area" was not 
evidence that the cancer began in the larynx because the 
Veteran's only cancer began on the posterolateral tongue and 
metastasized regionally.  The pathologist opined that there was 
no evidence that would suggest that the Veteran died due to 
laryngeal cancer instead of squamous cell carcinoma of the tongue 
because the available records indicated that no laryngeal cancer 
existed, either on premortem or postmortem evaluations, 
laboratory testing, imaging studies, pathological specimens, or 
autopsy findings.  The Board places greater weight on this 
opinion than on Dr. Bunn's statement.

Given that the Veteran's cancer began in the tongue, given that 
service and private treatment records, as well as the May 2010 VA 
medical opinion do not include any opinion linking tongue cancer 
or pneumonia to service, to include exposure to Agent Orange; and 
given the absence of any competent evidence of tongue cancer 
during service or within a year of his separation from active 
duty, there is no basis to grant entitlement to service 
connection for the cause of the Veteran's death.  

In denying this claim the Board places great weight on the 
finding of the Secretary of VA which addressed the diseases that 
are related to Agent Orange exposure.  The appellant's lay 
opinion in this respect is assigned no probative weight.  In this 
regard, the National Academy of Sciences has concluded in various 
reports that there is inadequate or insufficient evidence to 
determine an association between exposure to herbicides and 
tongue cancer.  See 75 Fed. Reg. 32,540, 32,543 (June 8, 2010).  
The Secretary of VA determined that the evidence available at 
that time did not warrant a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era for tongue cancer.  Id. at 32,541.

The only documents supporting the assertion that the Veteran had 
laryngeal cancer and that his cancer is otherwise related to 
exposure to herbicides are the statements of the appellant and 
her counsel.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a disability when (1) a lay person is 
competent to identify the medical disability, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at that time supports a later 
diagnosis by a medical professional.  Cancer is a disorder for 
which lay evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As lay persons untrained in the field of medicine, the opinions 
offered by the appellant and her counsel do not constitute 
competent medical evidence and they are devoid of any probative 
value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, and 
the appellant and her representative do not assert, that they 
have medical training to provide competent medical evidence as to 
diagnosing cancer.  Moreover, even if the appellant and her 
representative were competent, the preponderance of competent and 
most probative evidence shows that the Veteran's fatal cancer 
originated in the tongue, and that there is no nexus between the 
post-service diagnosis of tongue cancer and service, to include 
exposure to herbicides.

There is competent evidence that the Veteran suffered from tongue 
cancer.  Significantly, without competent evidence linking the 
tongue cancer to service, to include exposure to Agent Orange, 
the benefit sought on appeal cannot be granted.  

For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In so concluding, the Board in no way minimizes 
the Veteran's honorable and faithful service to the United 
States.  The Board, however, is obligated to decide cases based 
on the law and the evidence, and not on equity.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

The claim is denied.



Basic eligibility for Dependents' Educational Assistance 
(DEA)

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to the 
surviving spouse of a veteran who, when he died, had a service-
connected total disability that was permanent in nature.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2009).

At the time of the Veteran's death in December 1998, he was not 
rated permanently and totally disabled due to a service connected 
disorder.  As service connection for the cause of the Veteran's 
death is not warranted, and as the Veteran, when he died, did not 
have a service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United States 
Code, have not been met.

The claim is denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to dependents' educational assistance under 38 U.S.C. 
Chapter 35 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


